 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            NORTHERN DISTRICT OF CALIFORNIA

10   Scott Johnson,                                 ) Case No.: 3:19-CV-06682-WHO
                                                    )
11   Plaintiff,                                     )
                                                    ) DISMISSAL UPON SETTLEMENT
12   v.                                             )
                                                    )
13   Loretta J. Sgarlato, in individual and         )
     representative capacity as trustee of The      )
14   Sgarlato Living Trust dated June 28, 1989;     )
     Dick’s Automotive Transport, Inc., a           )
15   California Corporation; and Does 1-10,         )
                                                    )
16   Defendants.                                    )
                                                    )
17
18          Plaintiff has notified the Court that the above matter has been settled. The Court

19   dismisses this case with prejudice. All currently set dates are vacated. If any party disagrees

20   that settlement has been achieved and provides notice within 60 days of this Dismissal to that

21   effect, asking that the matter be placed back on the Court’s active calendar and for a Case

22   Management Conference, the dismissal will be set aside and litigation may resume.

23
     IT IS SO ORDERED.
24
25
     Dated:February 6, 2020            _____________________________________
26                                     HONORABLE WILLIAM H. ORRICK
                                       United States District Judge
27
28   Notice of Settlement              -1-                 3:19-CV-06682-WHO
